On petition for rehearing, Baldwin, J. .delivered the opinion of the Court—Field, C. J. concurring.
After the oral arguments, and -written briefs, we adhere, in substance, to the conclusion to- which we came in our former opinion. The judgment of this Court in this case, (reported in 7 Cal. 567,) settled the equities of these parties as to the matters *250passed upon by that judgment. There appears to have been no express assent to, but on the contrary a protest against, the opening of the cause anew, and a new trial of the law and facts adjudicated heretofore in this Court. Whether that judgment be correct or not, it is now res adjudicata.
But we do not find that the former judgment embraced the nineteen hundred dollars charged as extra work, but only the mechanic’s lien and the mortgage, independently of this charge. If the Contractors did the work, with the knowledge of Ritter, and after Ritter’s mortgage, and Ritter interposed no objection, then we think, under the contract between Howard, and Wilber, and Dawes, it would, in equity, be a charge upon the mortgaged property. Otherwise, it would not. It would be a very dangerous doctrine to hold, that a Contractor might make a vague general agreement providing for additions to the work specified in the contract at the will of the owner of the building, and thus give to these parties, after a sale or mortgage of the former owner, a right to encumber the property to any extent after such sale or mortgage. The mortgaged property might be rendered wholly valueless to the mortgagee by holding a right to enter into such contracts, in pursuance of a vague general provision of this sort, after the property had changed hands or was mortgaged.
Judgment reversed and cause remanded, for the purpose of •determining this sole question according to the principles of this opinion.
Ordered accordingly.